WHEEEER, District Judge.
Upon the finding of facts reported by the referee in respect to this claim, which is for $172.05, balance due •on account for goods charged as sold, after crediting goods replevied, a rule to show cause was directed to be issued to the claimant and its agents, why the goods so charged for should not be delivered to the trustee; whereupon the claimant and its agents appeared, and for cause showed the replevin suit mentioned, brought within four months of the bankruptcy proceedings against Robert E. Gordon only, who had possession by virtue of a mortgage, whereby the goods of the bankrupt were taken and carried away from his store by the claimant. This did not constitute a preference, but was a taking by legal proceedings, made void by the bankrupt act, if valid at all against the bankrupt, and is without any showing of title by the claimant. The claimant and its agents are hereby ordered to return the goods so taken and charged for, and to deliver them» forthwith to the trustee, and the claim is thereupon allowed at $172.05, with $656.85 credited for the goods replevied, in all $828.90.